Fourth Court of Appeals
                                      San Antonio, Texas
                                                 OPINION
                                         No. 04-13-00048-CR

                                         The STATE of Texas,
                                              Appellant

                                                   v.

                                      Christopher Glen ADAMS,
                                               Appellee

                          From the County Court at Law, Kerr County, Texas
                                     Trial Court No. CR120324
                            Honorable Spencer W. Brown, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 10, 2014

REVERSED AND REMANDED

           This case stems from a trial court’s grant of a motion to suppress following the arrest of

Appellee Christopher Glen Adams for driving while intoxicated. Because we conclude the trial

court erred in determining that Adams was under arrest when the officer requested Adams

accompany him back to the accident scene, we reverse the trial court’s order granting Adams’s

motion to suppress and remand this matter to the trial court for further proceedings consistent with

this opinion.
                                                                                      04-13-00048-CR


                                     PROCEDURAL BACKGROUND

       This court previously issued an opinion in this DWI motion to suppress. See State v.

Adams, No. 04-13-00048-CR, 2014 WL 2874270 (Tex. App.—San Antonio June 24, 2014, no

pet.). Because the trial court erred in refusing to file the more specific findings of fact requested

by the State, we remanded the cause to the trial court to make additional findings of fact and

conclusions of law. Id. at *8. We instructed the trial court to “make ‘findings of fact with greater

specificity’” as to the following:

       (1) the impact of the injuries sustained by Mr. Rice and the blood on his face and
           whether any such injuries supported [Department of Public Safety Trooper
           James Salaz’s] probable cause to arrest Adams for driving while intoxicated;

       (2) the extent of Trooper Salaz’s conversation with Adams, prior to Adams being
           transported back to the scene of the accident, wherein Adams admitted he was
           the driver of the vehicle and that he had been drinking, and whether such
           conversation supported a custodial arrest or an investigatory detention; and

       (3) whether [the period when] Trooper Salaz transported Adams from the accident
           scene to the fire station was part of an investigatory detention, what transpired
           at the fire station, what factors were utilized in Trooper Salaz’s decision to
           arrest Adams for driving while intoxicated, and whether such information
           amounted to probable cause to arrest Adams for driving while intoxicated.

Id. at *7–8. On July 21, 2014, the trial court’s additional findings of fact and conclusions of law

were filed with this court and the matter was reinstated on this court’s docket.

                                      FACTUAL BACKGROUND

       Having provided a rather detailed rendition of the facts in our previous opinion, we need

not do so here. See id. at *1–2. The parties agree that an accident occurred in the early morning

hours of January 22, 2012. A nearby resident called police and advised the officers that the two

men in the vehicle were down the road at the Steinle residence. Upon Trooper Salaz’s arrival at

the residence, Adams immediately acknowledged he was the driver of the vehicle and ultimately

entered Trooper Salaz’s vehicle to accompany him to the accident scene. The parties disagree,


                                                -2-
                                                                                       04-13-00048-CR


however, whether Adams’s actions were voluntary and part of the investigative detention or they

were the result of his arrest.

        We, therefore, begin our analysis with whether Trooper Salaz’s request for Adams to return

with him to the accident scene amounted to an arrest.

                                 INVESTIGATIVE DETENTION OR ARREST

A.      Standard of Review

        An appellate court reviews a trial court’s ruling on a motion to suppress under an abuse of

discretion standard and disturbs such ruling only if it falls “outside the zone of reasonable

disagreement.” Martinez v. State, 348 S.W.3d 919, 922 (Tex. Crim. App. 2011); State v. Dixon,

206 S.W.3d 587, 590 (Tex. Crim. App. 2006); Castro v. State, 373 S.W.3d 159, 163 (Tex. App.—

San Antonio 2012, no pet.). “We further apply a bifurcated standard of review, according almost

total deference to the trial court to determine historical facts and those facts which depend upon

witness credibility.” Castro, 373 S.W.3d at 163–64 (citing Amador v. State, 221 S.W.3d 666, 673

(Tex. Crim. App. 2007)). When the trial court enters findings of fact, the appellate court considers

all of the evidence in the record and “must determine whether the evidence supports those facts by

viewing the evidence in favor of the trial court’s ruling.” Id. at 164 (citing Keehn v. State, 279
S.W.3d 330, 334 (Tex. Crim. App. 2009)); accord Gonzales v. State, 369 S.W.3d 851, 854 (Tex.

Crim. App. 2012).

B.      Degree of Restraint

        “There are three distinct categories of interactions between police officers and citizens: (1)

encounters, (2) investigative detentions, and (3) arrests.” Crain v. State, 315 S.W.3d 43, 49 (Tex.

Crim. App. 2010) (citing State v. Perez, 85 S.W.3d 817, 819 (Tex. Crim. App. 2002)). Although

both detention and arrest involve some form of restraint on one’s freedom of movement; the

difference is in degree. State v. Sheppard, 271 S.W.3d 281, 290–91 (Tex. Crim. App. 2008);
                                                 -3-
                                                                                     04-13-00048-CR


Castro, 373 S.W.3d at 164. The test for whether a person has been arrested is whether the facts

demonstrate the individual’s liberty of movement was actually restricted or restrained. See TEX.

CODE CRIM. PROC. ANN. art. 15.22 (West 2005); Amores v. State, 816 S.W.2d 407, 411–12 (Tex.

Crim. App. 1991) (“An arrest occurs when a person’s liberty of movement is restricted or

restrained.”). Simply put, an arrest involves a greater degree of restraint on an individual’s

freedom of movement than that in an investigative detention. Sheppard, 271 S.W.3d at 290

(identifying relevant factors including “the amount of force displayed, the duration of a detention,

the efficiency of the investigative process and whether . . . the person is transported to another

location, . . . [and] whether [the officer] told the detained person that he was under arrest). When

determining whether the officer’s actions amounted to an arrest, we consider the totality of the

circumstances. Crain, 315 S.W.3d at 49; Ford v. State, 158 S.W.3d 488, 492–93 (Tex. Crim. App.

2005); accord State v. Whittington, 401 S.W.3d 263, 272 (Tex. App.—San Antonio 2013, no pet.).

C.     Facts Before the Trial Court

       During his testimony, Trooper Salaz further explained he told Adams that “[s]ince this

involved an injury, especially an injury, and damage in excess of a thousand dollars,” he needed

to complete a “crash report.” According to Trooper Salaz’s testimony, “I asked [Adams] if we

could go back to the scene, and so I [could] complete my crash report.” Trooper Salaz continued

that Adams readily agreed, and that an “unhandcuffed” Adams “jumped in my patrol car” and they

drove to the scene of the accident. When asked, Trooper Salaz testified that Adams was not under

arrest, and the only reason Adams was in his patrol car was so they could return to the truck to

generate the crash report.

       Trooper Salaz testified that on the drive back to the accident “the air within the car filled

up with that odor of somebody who has been drinking” and Adams again admitted to consuming

alcohol. As part of his investigation, Trooper Salaz “wanted to make sure [Adams] should have
                                                -4-
                                                                                       04-13-00048-CR


been driving in the first place” and requested Adams complete some field sobriety tests. Adams

agreed. However, because Trooper Salaz did not feel the accident scene—an undulated, dirt

roadway—was a safe place to conduct the tests, he drove Adams to the volunteer fire department

which had a large parking lot, “a safer environment.”

       Based on a strong smell of alcohol coming from Adams, Adams’s admitting to consuming

alcohol, and Adams’s performance on the field sobriety tests (the horizontal gaze nystagmus, walk

and turn, and one-leg stand tests), Trooper Salaz concluded that Adams “was not safe to drive”

and placed Adams under arrest for driving while intoxicated. See TEX. PENAL CODE ANN.

§ 49.01(2) (West 2011) (defining intoxicated as “not having the normal use of mental or physical

faculties by reason of the introduction of alcohol, . . . or any other substance into the body.”).

       On cross-examination, Trooper Salaz conceded that he did not see Adams either driving or

wreck the vehicle. He also acknowledged that although he told Adams he was legally obligated

to stay at the scene of the accident because someone was injured and there was over $1,000.00 in

damage, Adams was actually only required to report the accident, not necessarily stay at the scene.

D.     Analysis

       In its second issue, the State contends the trial court erred in concluding that Adams was

arrested at the Steinle residence. The evidence and the trial court’s findings of fact show that

Adams’s liberty of movement was not restricted. See TEX. CODE CRIM. PROC. ANN. art. 15.22;

Amores, 816 S.W.2d at 411–12. Specifically, Trooper Salaz testified that he asked Adams if he

would mind accompanying him back to the scene. Adams was not handcuffed and there were no

weapons drawn. Adams was not blocked in by police cars or ordered to accompany Trooper Salaz.

To the contrary, Trooper Salaz stated he “asked” Adams to accompany him back to the scene of

the accident and an “unhandcuffed” Adams “jumped in my patrol car” and the trial court found

Trooper Salaz “requested” Adams to accompany him.
                                                 -5-
                                                                                      04-13-00048-CR


       The circumstances in this case simply do not meet the level of Amores and its progeny.
816 S.W.2d at 411–12; see also Medford v. State, 13 S.W.3d 769, 773 (Tex. Crim. App. 2000)

(concluding “arrest” occurs “when a person’s liberty of movement is successfully restricted or

restrained, whether this is achieved by an officer’s physical force or the suspect’s submission to

the officer’s authority”). Compare Burkes v. State, 830 S.W.2d 922, 925 (Tex. Crim. App. 1991)

(concluding an arrest occurred when, without any prior questioning, officer shined a flashlight in

the appellant’s eyes, ordered him to lie on the ground, and handcuffed him); and Hoag v. State,

728 S.W.2d 375, 379 (Tex. Crim. App. 1987) (concluding an arrest occurred when suspect

removed from the car at gunpoint, taken to the rear of the car, and given Miranda warnings);

Carter v. State, 150 S.W.3d 230, 237–38 (Tex. App.—Texarkana 2004, no pet.) (holding

investigatory detention when officer testified that he “asked” unhandcuffed, un-Mirandized

defendant to get into the car and denied that he “told” him to get into the car); with Lamb v. State,

No. 14-01-01034-CR, 2003 WL 21782346, at *5 (Tex. App.—Houston [14th Dist.] July 31, 2003,

pet. ref’d) (mem. op., not designated for publication) (concluding an arrest had not occurred when

the appellant walked away from the approaching officers; officer’s partner told appellant to “come

here;” the appellant continued to walk away; after officer’s partner made contact with appellant’s

arm, appellant stopped and turned toward the officers); and Garcia v. State, 967 S.W.2d 902, 905

(Tex. App.—Austin 1998, no pet.) (concluding investigative detention and comparing to case

when four police vehicles were on the scene and ten to fifteen officers, with weapons drawn, were

present). Here, the facts only support that the interactions between Trooper Salaz and Adams,

resulting in Adams accompanying Trooper Salaz in his patrol car back to the accident scene,

amounted to an investigative detention and not an arrest. See Crain, 315 S.W.3d at 49. Because

Adams was not arrested prior to leaving the Steinle residence, we sustain the State’s second

appellate issue.
                                                -6-
                                                                                  04-13-00048-CR


                                            CONCLUSION

       We conclude that Adams’s presence in Trooper Salaz’s vehicle was not an arrest. Because

Adams does not raise an issue with the officer’s probable cause to arrest for DWI based on the

smell of alcohol emanating from Adams, Adams’s admission of consuming alcohol, and his failed

field sobriety tests, our analysis ends here. Accordingly, we reverse the trial court’s grant of

Appellee Adams’s motion to suppress and remand this matter to the trial court for further

proceedings consistent with this opinion.


                                                 Patricia O. Alvarez, Justice

PUBLISH




                                               -7-